department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date uil date apr person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court certified mail - return receipt requested dear this is a final adverse determination_letter regarding your exempt status under sec_501 of the internal_revenue_code irc our favorable determination_letter to you dated february is hereby revoked and you ate no longer exempt under sec_501 as an organization described in sec_501 of the irc effective january our adverse determination was made for the following reason s you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 you have not established that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual contributions to your organization are not deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states ‘ax court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours umaane qeoke maria hooke director exempt_organizations examinations enclosure publication department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers phone number fax number manager's name 71d number manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter f you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely yh onn a wnoewte bey cme maria hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34800f form 886a department of che preasury internal revenue soot no or name of taxpayer year period ended december explanation of items issue whether exemption under sec_501 of the internal_revenue_code continues to qualify for facts the organization was organized under december the organization was granted exemption under dollar_figure c of the internal_revenue_code per a determination_letter dated february chairman of the board and chief executive office is per the form_1023 ‘application for recognition of exemption’ the organization’s not-for-profit statutes and received its certificate of incorporation based on the determination application and its articles of incorporation the organization purposes are a b d f ‘to promote and advance the arts and music through education the promotion of cultural events in the local and national community with particular emphasis on jazz music for the advancement of such music and the education and benefit of jazz musicians and the public to jessen the burdens of government and for other purposes beneficial to the community and to devote its net_income for such purposes to make grants to others described in sec_501 of the internal_revenue_code to engage in any lawful activity for literary artistic and scientific purposes within the meaning of c of the internal_revenue_code mote specifically the corporation expects to a b c d jazz in order to foster its continued presence -day jazz festival to promote jazz to be enjoyed by its many fans in sponsor an annual in to provide a weekend of educate the general_public about this uniquely american art form and its development the event will be called the located in the purpose of the art form the corporation also plans to sponsor other similar smaller performances throughout the year ‘ and to foster enthusiasm for continued live performances is to preserve the tradition of the uniquely american and will take place af the ' and other states and to in the initial interview with the power-of-attomcy it was leamed the organization moved the location of the jazz music performances to the sold their property restaurant in when the in ‘ on monday march an interview was held at the restaurant with irs revenue_agent group manager cpa and executive vp and chief operation officer of the organization during the year under audit the the two powers-of-attorney cpa and irs organization's educational activities consisted of a sponsoring live performances of jazz music nights per week at the restaurant in the performances are through evenings from roughly to 30pm performances are by week or - hours per month on average same parent organization the jazz band this activity comprises approx hours per is paid to perform by a related_entity owned by the department of the treasury internal_revenue_service 886-a crev page -1l- form porm bbga department of the treasury - internal revenve schedule no exhibit setvice or explanation of items year period name of taxpayer ended december b once per month outside performers are paid to play at the restaurant usually the first month this activity averages hours per month of the c the organization pays a local radio station to play recordings of jazz music performed at the restaurant by jazz band this was substantiated by a review of expenses in the general ledger and from 00pm to midnight this activity totals testimony by the poa the broadcast is on hours per month on average d each month one or two nights per month the organization sponsors what they call the program allows aspiring musical artists to gain experience performing in front of live audiences -- the customers of the restaurant some of the performers are music students at local high schools and colleges who have been referred by their instructors and some are non-students who have heard of the opportunity to play and contacted the organization on their own the performers are selected largely on their musical abilities and the portfolio of music they perform the programs are arranged and directed by music instruction to students and performers around the who is a volunteer who donates his time to the org in order to provide jazz area he is not an employee of this or the there is no contract or written_agreement with the musicians are given extensive training and rehearsal sessions from the time they are selected to the date of the performance was told the testing component and rehearsal time tobe is unknown how many students perform during a set but will presume so this activity averages per month average hours per student x nights per month studentsx to _-hours for each performer it hours from reviewing information on the the organization and the restaurant company are materially the same of state website the revenue_agent noted the management of the organization’s board_of directors consists of - chairman president ceo deceased march - treasurer - secretary - director - director - vice president the management of dba consists of - president deceased march - treasurer - secretary - director director law sec_501 a of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations that are organized and operated exclusively for charitable educational and other specified purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1 x3 -1 c provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 cx an organization will not be so regarded if more than an form 886--a nev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal revenue aon eeee no or year period name of taxpayer explanation of items ended december insubstantial part of its activities is not in furtherance of an exempt_purpose although not defined in the internal_revenue_code courts have generally defined ‘substantial’ to mean or more of total activities the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 in order to be exempt as an organization described in sec_501 c an organization must be sec_1 c -1 both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet cither the organizational_test or the operational_test it is not exempt operational_test primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose distribution of earnings an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals usc sec_513 - unrelated_trade_or_business the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 82_tc_196 petitioner was incorporated as a non-profit corporation for the purpose of raising money to be used for providing college scholarships the money was raised from the operation of bingo_games on the premises of a restaurant lounge the restaurant is an enterprise for profit selling food beverages and liquor the bingo_games are conducted on a regular basis on the premises of the restaurant during the same time that it conducts its regular business activity the owners of the restaurant lounge conduct the bingo_games sales of food and beverages are solicited and made to the bingo players by employees of the restaurant proceeds from such sales of food and beverages are retained by the restaurant separate and distinct from the proceeds of the bingo gaines the administrative record in this case disclosed that operationally petitioner engaged in no exempt_activities that it only operated bingo_games and that such bingo_games were regularly scheduled and always held on the premises of a commercial establishment the restaurant lounge the bingo_games were conducted by the owners of the lounge who allowed the bingo players to be served food and drink by employces of the restaurant from the facts presented it appears more than an insubstantial purpose of the petitioner's activities was to attract persons by way of the bingo_games onto the premises of the restaurant expecting that they would purchase food and beverage while participating in the games in fact it appears that petitioner's activities were in substantial part designed to enhance the sales and profitability of the restaurant lounge 366_f2d_998 ct cis if unrelated_business_income comprises a substantial portion of an exempt organization's income oss of tax-exempt status may result arlie foundation v irs 283_fsupp2d_58 d d c the district_court found that the operational_test requires both an organization engage primarily in activities that accomplish its exempt_purpose and that not more than an insubstantial part of its activities further a non-exempt purpose though an incidental non-exempt purpose will not form department of the treasury - internal_revenue_service 886-a nev page form b sec_86a department i revenue epartnent yo inte nterna treas no or the o of explanation of items reasury year period name of taxpayer schedule exhibit ended december automatically disqualify an organization the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number of importance of truly exempt purposes government position in accordance with the above-cited provisions of the code and regulations under c treasury regulation dollar_figure1 c and court cases listed above the organization is not the type of an organization for which an exemption from tax was intended the following is a list of issues anyone of them would disqualify organization from tax exemption for an organization to be exempt as an organization described in operational_test - sec_1 c -1 sec_50 c it has to meet the operational_test an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the organization has primary activities which it describes as ‘educational’ see above under background per the revenue agent’s analysis these activities comprise an average of service considers to be ‘educational’ thus over of the organization’s activities are not related to its stated exempt_purpose sce below if more than an insubstantial part of an organization's activities are not in furtherance of its exempt_purpose then it fails the operational_test hours per month of which -_ hours the analysis a sponsoring live performances of jazz music at the restaurant the revenue_agent could not discern an educational nexus between a band performing for the entertainment of restaurant patrons and whatever education the patrons were receiving per the court case p l l scholarship fund vs commissioner cited above an activity performed in the for-profit venue of the same management group that owns the organization does not have the primary purpose of a tax-exempt activity b an outside jazz band performs for the patrons of the management owned restaurant once per month similar to above the performances are entertainment in nature - no connection was presented for any educational component of the performance c the organization pays a local radio station to play back recordings of jazz music on nights from 00pm to midnight that was performed previously at the agent listened to such radio broadcasts twice on consecutive were played and the recordings appeared to be a repeat from the week before narrate each selection by giving the naine of the artist or band the name of the song and what year it was first performed and in some instances some background on the song no other information was given times and mentioned sponsored by the times at the playbacks are more accurately described as an ‘info-commercial’ than an educational activity were given several times it appears to this revenue_agent that the radio and the jazz band _ times it was mentioned the radio broadcast was mentioned the name of the restaurant or the restaurant back rooin restaurant the revenue songs voice would _ hights approximately and the performance y d the from the description of this activity the revenue_agent agrees that this activity is substantially educational lack of exempt_activities - per the original application_for exempt status see page the organization stated they would engage in a number of activities these primarily revolved around promoting and advancing the arts and music through education and the promotion of cultural events in the local and national community with particular emphasis on jazz music per review of the return financial statements board minutes and other documents there is no indication the organization has promoted any particular local or national events since moving to the greater area some years ago other than the performances at the restaurant noted above form --a rev department of the treasury - internal_revenue_service page -4- department of the treasury - internal revenue a form 886a year period ended december explanation of items schedule no exhibit name of taxpayer service or tax payer position the organization maintains they are an educational entity entitled to dollar_figure c status conclusion the organization is not operating within the definition of the internal_revenue_code for an organization to be tax-exempt under sec_501 c that section of the code exempts from federal_income_tax corporations that are organized and operated exclusively for one or more of the purposes listed in that section and that no part of the earnings inure to the benefit of any private_shareholder_or_individual more than an insubstantial part of the activities of the organization are not in furtherance of an exempt activity a3 detailed in the analysis above and since the same management group controls both the and the restaurant and that all activities are held in the restaurant for the benefit of restaurant patrons with the revenues from sales of food and beverages benefiting the restaurant then there is substantial inurement to the owners of the restaurant per court case p l l scholarship fund vs commissioner as cited above the government concludes that the exempt_organization recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status should be revoked effective january and that the organization should have then begun filing a corporate form_1120 income_tax return instead of form_990 return of organization exempt from income_tax does not meet the requirements to be form a rev _ department of the treasury - internal_revenue_service page -5-
